DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
 	Examiner’s note - Regarding the recitation that an element is ‘configured to’ perform a function, it is the position of the office that such limitations are not positive structural limitations, and thus, only require the ability to so perform.  In this case the prior art applied herein is construed as at least possessing such ability.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9, 13-14 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2)  as being anticipated by Lynch (US 6,388,621), hereinafter Lynch.

Regarding claim 1 Lynch discloses an antenna array (abstract; “array antenna”), the antenna array comprising: a plurality of antenna elements (Fig. 5, at 26a) forming part of a transparent antenna layer (abstract; “optically transparent”), wherein the transparent antenna layer is made of an optically transparent conductive material (column 2, line 55 – column 3, line 5), wherein the plurality of antenna elements comprises a first antenna element and a second antenna element serially connected to the first antenna element via a transmission line (Fig. 5, at 32; see also Fig. 11, at 118) such that the plurality of antenna elements forms a serial, phased antenna array (Fig. 5, at 26a), and a first feeding port (Fig. 5, at 40) connected to the first antenna element.

    PNG
    media_image1.png
    1393
    850
    media_image1.png
    Greyscale



Regarding claim 2 Lynch further discloses the antenna array according to claim 1, wherein an antenna element of the plurality of antenna elements comprise a planar antenna array element (Fig. 5, at 26a).

Regarding claim 3 Lynch further discloses the antenna array according to claim 1, wherein the optically transparent conductive material comprises a transparent conductive polymer or a semiconductor oxide (e.g., column 5, lines 30-37).

Regarding claim 4 Lynch further discloses the antenna array according to claim 1, the antenna array comprising an open end connected to the second antenna element (e.g., Fig. 5, at 26a).

Regarding claim 7 Lynch further discloses the antenna array according to claim 1, wherein an antenna element of the plurality of antenna elements has a mesh structure, a solid structure, or a hollow structure (Fig. 5, at 26 “radiating slots”).

Regarding claim 9 Lynch further discloses a display module comprising: a front glass element (column 4, line 54 “glass”), and the antenna array according to claim 1.
 	
 	Regarding claim 13 Lynch further discloses the antenna array according to claim 1, wherein a feeding network configured to control the antenna array uses a switch and no phase shifters (column 5, lines 8-10).

 	Regarding claim 14 Lynch further discloses the antenna array according to claim 1, wherein the first antenna element and the second antenna element are distanced by a spacing distance D1 to simulate a phased antenna array (column 5, lines 4-8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch as applied to claim 1 above, and further in view of Lin (US 2018/0090836), hereinafter Lin. 

Regarding claim 5 Lynch does not disclose the antenna array according to claim 1, the antenna array comprising a second feeding port connected to the second antenna element.
Lin discloses a second feeding port connected to the second antenna element (e.g., Fig. 2, at FP1 and FP2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lynch in accordance with the teaching of Lynch regarding first and second feed ports used with antenna devices in order to improve the performance of the antenna under different scenarios (Lin, paragraph 0004) by generating different radiation patterns by changing locations of a feeding point and a grounding point of the antenna (Lin, paragraph 0004).

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch.

Regarding claim 6 Lynch does not explicitly disclose the antenna array according to claim 1, wherein the first antenna element and the second antenna element are distanced by a spacing distance D1 which is determined based on a steering angle of a target radiation pattern of the antenna array.
Lynch teaches selecting a desired beam angle (e.g., column 2, lines 40-42).  Lynch also teaches that various modifications can be made including modifying spacing the antenna elements (see column 5, lines 5-11; see also generally column 7, lines 13-15).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phased array antenna disclosed by Lynch in accordance with the teaching of Lynch  regarding beam steering in order to provide a planar configured phase array antenna that is optically transparent and adapted for mounting on the surface of a flat surface (Lynch, column 2, lines 36-38).

Regarding claim 8 Lynch does not explicitly disclose the antenna array according to claim 1, wherein the antenna array is configured to operate in a frequency band ranging from 6 GHz to 100 GHz.  Lynch is silent regarding the antenna frequency ranges.
Lynch teaches that various modifications can be made (see column 5, lines 5-11, see also generally column 7, lines 13-15).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phased array antenna disclosed by Lynch in accordance with the teaching of Lynch regarding modifying the phased antenna array to have a frequency band ranging from 6 GHz to 100 GHz in order to provide a planar configured phase array antenna that is optically transparent and adapted for mounting on the surface of a flat surface (Lynch, column 2, lines 36-38).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch as applied to claim 1 above, and further in view of Lim (US 2018/0090836), hereinafter Lim. 

Regarding claim 10 Lynch does not explicitly disclose a portable electronic device comprising: a display module comprising a first antenna array being the antenna array according to claim 1, a memory module, a wireless communication module operatively connected to the antenna array, a processor module operatively connected to the wireless communication module, the display module and the memory module.
Lim discloses a portable electronic device (Fig. 3, at 10) comprising: a display module (Fig. 3, at 150; Fig. 15, at 150) comprising a first antenna array (e.g., Fig. 15, at 221) being the antenna array according to claim 1, a memory module (Fig. 3, at 130; paragraph 0064 “memory”), a wireless communication module  (Fig. 3, at 160) operatively connected to the antenna array, a processor module  (Fig. 3, at 120) operatively connected to the wireless communication module, the display module and the memory module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lynch in accordance with the teaching of Lim regarding display modules in order to provide an antenna device embedded in a display (paragraph 0014) of an electronic device.

Regarding claim 11 Lynch as modified by Lim further discloses a portable electronic device according to claim 10, wherein the display module comprises a second antenna array (Fig. 5, at 26b – there is a second array shown) being another antenna array structurally configured in the same manner as the first antenna array.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch as applied to claim 11 above, and further in view of Burns (US2014/0104157), hereinafter Burns. 

Regarding claim 12 Lynch as modified does not disclose the portable electronic device according to claim 11, wherein the first antenna array is configured to produce a first signal with a first polarization in a first direction and wherein the second antenna array is configured to produce a second signal with a second polarization in a second direction orthogonal to the first direction.
Burns discloses wherein the first antenna array is configured to produce a first signal with a first polarization in a first direction and wherein the second antenna array is configured to produce a second signal with a second polarization in a second direction orthogonal to the first direction (e.g., paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lynch in accordance with the teaching of Burns regarding first and second polarizations used with antenna devices in order to provide antenna diversity (Burns, paragraph 0078).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lynch.

 	Regarding claim 15 Lynch discloses an antenna array system, the antenna array system comprising:
- an antenna array (Fig. 5, at 26) comprising a plurality of antenna elements farming part of a transparent antenna layer (Fig. 5, at 24), wherein the transparent antenna layer is made of an optically transparent conductive material (column 4, line 25-38), wherein the plurality of antenna elements comprises a first antenna element and a second antenna element serially connected to the first antenna element via a transmission line such that the plurality of antenna elements forms a serial, phased antenna array (Fig. 5, at 26);
- a first feeding port (Fig. 5, at 40) connected to the first antenna element: and
- a feeding network comprising a switch module (Fig. 5, at Card M), 
 	Lynch does not explicitly disclose wherein the first antenna element and the second antenna element are distanced by a spacing distance D1 that is adapted to simulate a phased antenna array.
Lynch teaches selecting a desired beam angle (e.g., column 2, lines 40-42).  Lynch also teaches that various modifications can be made including modifying spacing the antenna elements (see column 5, lines 5-11; see also generally column 7, lines 13-15).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phased array antenna disclosed by Lynch in accordance with the teaching of Lynch  regarding beam steering in order to provide a planar configured phase array antenna that is optically transparent and adapted for mounting on the surface of a flat surface (Lynch, column 2, lines 36-38).

 	Regarding claim 16 Lynch further discloses the antenna array system according to claim 15, wherein the optically transparent conductive material comprises a transparent conductive polymer or a semiconductor oxide (e.g., column 5, lines 30-37).

 	Regarding claim 17 Lynch further discloses the antenna array system according to claim 15, wherein the antenna array comprises one of an open end connected to the second antenna element or a second feeding port connected to the second antenna element (Fig. 5, at 26).

 	Regarding claim 18 Lynch does not explicitly disclose the antenna array system according to claim 15, wherein the spacing distance D1 is determined based on a steering angle of a target radiation pattern of the antenna array.
Lynch teaches selecting a desired beam angle (e.g., column 2, lines 40-42).  Lynch also teaches that various modifications can be made (see column 5, lines 5-11, see also generally column 7, lines 13-15).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the phased array antenna disclosed by Lynch in accordance with the teaching of Lynch  regarding beam steering in order to provide a planar configured phase array antenna that is optically transparent and adapted for mounting on the surface of a flat surface (Lynch, column 2, lines 36-38).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch as applied to claim 15 above, and further in view of Lim.

 	Regarding claim 19 Lynch does not explicitly disclose a portable electronic device comprising:
-a display modules comprising a front glass element and a first antenna array being the antenna array according to claim 15, -a memory module,  -a wireless communication module operatively connected to the antenna array, - a processor module operatively connected to the wireless communication module, the display module and the memory module.
 	Lim discloses a portable electronic device (Fig. 3, at 10) comprising:
-a display module (Fig. 3, at 150; Fig. 15, at 150) comprising a front glass element (Fig. 15, at 150) and a first antenna array (Fig. 15, at 221)
being the antenna array according to claim 15,
-a memory module (Fig. 3, at 130; paragraph 0064 “memory”),
-a wireless communication module  (Fig. 3, at 160) operatively connected to the antenna array,
- a processor module (Fig. 3, at 120) operatively connected to the wireless communication module, the display module and the memory module.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lynch in accordance with the teaching of Lim regarding display modules in order to provide an antenna device embedded in a display (paragraph 0014) of an electronic device.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lynch in view of Lim as applied to claim 19 above, and further in view of Burns.

 	Regarding claim 20 Lynch as modified further discloses a portable electronic device according to claim 19, wherein: the display module comprises a second antenna array (Fig. 5, at 26b) being another antenna array structurally configured in the same manner as the first antenna array.
 	Lynch in view of Lim does not explicitly disclose the first antenna array is configured to produce a first signal with a first polarization in a first direction and the second antenna array is configured to produce a second signal with a second polarization in a second direction orthogonal to the first direction.
 Burns discloses the first antenna array is configured to produce a first signal with a first polarization in a first direction and the second antenna array is configured to produce a second signal with a second polarization in a second direction orthogonal to the first direction (e.g., paragraph 0078).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Lynch as modified by Lim in further accordance with the teaching of Burns regarding first and second polarizations used with antenna devices in order to provide antenna diversity (Burns, paragraph 0078).

Response to Arguments

Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
 	The Examiner suggests scheduling an interview to expedite prosecution.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845